      Case 2:19-cv-00036-BMM-KLD Document 18 Filed 05/26/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION

BENJAMIN DENIO,                              *     No. CV-19-36-BU-BMM-KLD
                                             *
                        Plaintiff,           *
             v.                              *
                                             *      ORDER FOR DISMISSAL
STEPHEN COTTY,                               *        WITH PREJUDICE
                                             *
                        Defendant.           *
                                             *

       Pursuant to the Stipulation of the parties, by and between the parties hereto,

through their respective counsel of record, pursuant to Rule 41, Federal Rules of

Civil Procedure, that Plaintiff’s claims against Defendant Stephen Cotty has been

fully and finally compromised and settled on the merits and shall be dismissed with

prejudice.

       IT IS HEREBY ORDERED that the above-entitled cause is hereby

dismissed with prejudice, with each party to bear its own costs and attorneys’ fees.

       DATED this 26th day of May, 2020.




Order for Dismissal with Prejudice
